         Case 1:20-cr-00054-AJN Document 22 Filed 08/10/20 Page 1 of 1



                                                                                          8/10/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

United States of America,


                 -v-                                                 20-cr-54 (AJN)

                                                                        ORDER
Tafari Gordon,

                             Defendant.


ALISON J. NATHAN, District Judge:

       The change of counsel conference in this matter scheduled for Tuesday, August 11, 2020

at 11:00 A.M is hereby adjourned to August 11, 2020 at 1 p.m. The conference will be held

remotely using the Skype for Business platform. The Court will separately provide the parties

with instructions for accessing this platform. Members of the public may access audio for the

proceeding by calling (917) 933-2166 and entering Conference ID number 759242854.


       SO ORDERED.

 Dated: August 10, 2020                          ____________________________________
        New York, New York                                ALISON J. NATHAN
                                                        United States District Judge
